         Case 1:20-cv-04755-AJN-GWG Document 5 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES VERNON-HUNT,                                                                    8/25/2020

                                     Petitioner,

                         -against-                                     20-CV-4755 (AJN)

                                                                     ORDER OF SERVICE
CARLOS GUZMAN; US BANCORP
INVESTMENT INC.,

                                     Respondent.

ALISON J. NATHAN, United States District Judge:

         Petitioner James David Vernon-Hunt, proceeding pro se, brings this petition under the

Federal Arbitration Act (FAA), 9 U.S.C. § 9, seeking to vacate an arbitration award. 1

         The Clerk of Court is directed to issue summonses as to Respondents Carlos Guzman and

US Bancorp Investment Inc. Petitioner is directed to serve the summonses and petition on

Respondents within 90 days of the issuance of the summonses. If within those 90 days, Petitioner

has not either served Respondents or requested an extension of time to do so, the Court may

dismiss the claims against Respondent under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:
             New York, New York

                                                                   ALISON J. NATHAN
                                                                 United States District Judge

  August 25,2020
         1
             Petitioner paid the filing fees to bring this action.
